DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The objection to the drawings is hereby withdrawn in view of the amendment filed 3/15/2022.
Claim Rejections - 35 USC § 112
The rejections under 35 USC 112 are hereby withdrawn in view of the amendment filed 3/15/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kah et al. (US Pub No 2008/0257982 A1).
Re claim 11, Kah et al. show a sprinkler head nozzle assembly (Figs. 11-23) comprising:

a rotating arc adjustment ring (103) mounted on the nozzle housing such that rotation of the arc adjustment ring extends and reduces an arcuate exit opening (Fig. 19, A) to set an arc of coverage of the sprinkler head nozzle assembly;
a flow throttling member (1020) operable to selectively (paragraph 0094) decrease a downstream flow area through one or more openings (1020b/1020d) formed therein to control flow of water to the arcuate exit opening (A); and
a valve assembly further comprising:
an upper valve element (1022) including a top portion with a conical stepped and spiraled underside valve surface (1022c); and
a lower valve member (103a) including a central opening and an upper stepped and spiraled top valve surface (paragraph 0102) surrounding the central opening, the upper valve member (1022) mounted in the lower valve member (103a) such that the lower valve member is movable relative to the upper valve member (paragraph 0093) such that interaction between the upper stepped and spiraled underside valve surface of the upper valve member (1022) and the lower stepped and spiraled top valve surface of the lower valve member (103a) defines the arcuate exit opening (A) to provide a conically shaped water discharge stream over a desired arc of coverage when water flows through the valve assembly.
Re claim 12, Kah et al. disclose the arc adjustment ring has a snap retention lug (Fig. 12, 103b) for attachment to the nozzle housing to allow rotation relative to the nozzle housing while being retained.
Re claim 13, Kah et al. disclose the nozzle housing has an arc set ring retention slot (Fig. 12, 104a) adjacent to the arc adjustment ring snap retention lug.
.
Response to Arguments
Applicant’s arguments with respect to claims 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752